Case 9:11-cr-80187-BB Document 141-4 Entered on FLSD Docket 11/05/2020 Page 1 of 1

Federal Correctional Institution
Miami, Florida

Castro, Armando
Reg. No. 97595-004

This is in response to your Inmate Request to Staff Member dated October 11, 2016,
wherein you requested to be considered for early release under 18 U.S.C. 3582
(c)(1)(A). You are requesting release based on medical circumstances. Specifically,
you state you have limited mobility as a result of a herniated disc and you suffer great
pain on a daily basis. ,

A thorough review of your request was completed utilizing Program Statement
5050.49, Compassionate Release/Reduction in Sentence: Procedures for
Implementation of 18 U.S.C. §§ 3582(c)(1)(A) and 4205(qg), dated March 25, 2015.
However, medical staff have determined you do not meet the criteria under Debilitated
Medical Condition. Specifically, you are not suffering from an incurable, progressive
illness from which you will not recover which leaves you capable of limited self-care
and confined to your bed or a chair more than 50% of waking hours.

Accordingly, your request is denied. If you are not satisfied with this response, you
may appeal through the Administrative Remedy Program.

7 -DS Lalaale7

Bryan K. Dobbs, Warden Date
